     Case 3:20-mj-05037-LHG Document 11 Filed 12/23/20 Page 1 of 2 PageID: 22




                       UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF NEW JERSEY


____________________________________
                                    :
United States of America            :                Hon. Lois H. Goodman U.S.M.J.
                                    :                Crim. No. 20-5037 (LHG)
       v.                           :
                                    :                CONSENT ORDER FOR
Hal Wander                          :                MODIFICATION OF
____________________________________:                BAIL CONDITIONS

        THIS MATTER having been brought before the Court by defendant Hal Wander, (by

Benjamin West, Assistant Federal Public Defender), and the United States Attorney for the

District of New Jersey, (by Elisa Wiygul, Assistant United States Attorney) consenting, for an

Order granting Mr. Wander’s release on conditions; and

        WHEREAS, an order of detention was imposed on November 19, 2020 by the Hon.

Lois H. Goodman, United States Magistrate Judge; and

        WHEREAS the parties have agreed that conditions of release can be found to

reasonably assure Mr. Wander’s return to court;

        IT IS THE FINDING OF THIS COURT

                          23rd day of December, 2020, that the bail conditions shall be set
                 On this ____

as follows:


1.      Mr. Wander shall attend and complete a long-term residential substance abuse program
        approved by U.S. Pretrial Services;

2.      Mr. Wander shall remain detained pending placement in such treatment program;

3.      Mr. Wander shall be transported directly from his place of incarceration to the treatment
        program by an employee of the Office of the Federal Public Defender for the District of
        New Jersey;
     Case 3:20-mj-05037-LHG Document 11 Filed 12/23/20 Page 2 of 2 PageID: 23




4.      While completing the residential treatment program, the defendant shall not depart the
        premises of the program without prior express permission from Pretrial Services, except
        in the case of an emergency, in which case the defendant shall notify Pretrial Services as
        soon as possible.

5.      A bail review hearing shall be held prior to the defendant’s discharge from the residential
        treatment program to address whether release shall be continued, and, if so, to consider
        additional conditions of release;

6.      Mr. Wander must report to U.S. Pretrial Services as directed;



                                                             ______________________________

                                                             Lois H. Goodman
                                                             United States Magistrate Judge
